Hall, J.
1. Where notes were given for a fount and apparatus for the manufacture of soda water, the title being retained by the vendor until payment should be made, and with the right in him, in case of non-payment of 'any note at maturity, to retake immediate possession of the apparatus and remove the same, if, upon a trial of the fount and apparatus by the vendee, they did not come up to the representations and covenants of the vendor as to their quality and condition and proved worthless, the vendee had a right to rescind the contract without the consent of the vendor, he being able to restore the vendor to the condition in which he was before the contract was made. Code, §2860.
2. The evidence being conflicting, there was no abuse of discretion in refusing a new trial, and this court will not interfere.
Judgment affirmed.